IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43138

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 398
                                                )
       Plaintiff-Respondent,                    )    Filed: February 22, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
BLAKE EDMUND CODY,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Blake Edmund Cody pled guilty to battery on a law enforcement officer, Idaho Code
§§ 18-915(3), 18-903(a); and removing a firearm from a law enforcement officer, I.C. § 18-
915A. The district court imposed consecutive sentences of five years determinate for battery on
a law enforcement officer and five years, with two years determinate, for removing a firearm
from a law enforcement officer. The district court retained jurisdiction, and Cody was sent to
participate in the rider program.
       After Cody completed his rider, the district court relinquished jurisdiction, reducing
Cody’s sentence for removing a firearm from a law enforcement officer to a five-year



                                                1
indeterminate term. Cody appeals, claiming that the district court erred by refusing to grant
probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Cody has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Cody argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Cody’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Cody’s sentences are
affirmed.




                                                   2